Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2, 4 and 7-8 are objected to because of the following informalities:  Claim 2, 4 and 7-8 recites the limitations "the data transfers”, the highest level” and the tightly coupled memory” respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (US 2021/0042228) in view of Microchip (How to achieve deterministic code performance using a cortex-m cache controller).

Regarding claim 1, Herdrich discloses a data processor comprising:
data processing unit having a plurality of processing elements [see Fig. 4, processing unit 404 comprises multiple cores 406-1,2]; and
a cache hierarchy including a plurality of levels of data caches, the data caches including:
a first level data cache connected to a second level data cache; and a main memory connected to the highest level cache of the cache hierarchy [see Fig. 4; hierarchy of L1 cache 408, L2 cache 410 and main memory 414 are interconnected], wherein:
at least one of the first level data cache or second level data cache is divided into a plurality of cache segments; during operation of the data processor, at least some of the plurality of cache segments are excluded from cache operation; [see paragraphs 28, 92-94 and Table 3; cache is divided into sets/ways; sets/ways may be selectively locked in order to not be subject of cache eviction policies].

Herdrich does not expressly disclose each of the excluded cache segments is dedicated to an associated processing element as tightly coupled local access memory.

[page 3].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Microchip in the system of Herdrich.

The motivation for doing so would have been for deterministic code performance [see Microchip, page 3].

Therefore, it would have been obvious to combine Herdrich with Microchip for the benefits listed above, to obtain the invention as specified in claims 1-2.

	
	
	Regarding claim 2, the combination discloses the data processor of claim 1, wherein a cache controller associated with the excluded cache segments performs the data transfers to the main memory [see Microchip, page 2; system includes a cache controller for executing caching routines (which would include data transfer and eviction to other levels of memory].


Claims 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich and Microchip in view of Maxfield (2D vs 2.5D vs 3D ICs 101).

Regarding claim 3, Herdrich and Microchip disclose the data processor according to claim 1 as discussed above.



Maxfield discloses integrated processing circuits that can be operated in multiple configurations (2D, 2.D & 3D) [see A traditional 2D IC/SiP].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the two-dimensional circuit of Maxfield in the system of Herdrich and Microchip.

The motivation for doing so would have been for upgradability, high performance and lower power consumption [see Maxfield, Birds-eye view of circuit board with a System-on-Chip (SoC) device].

Therefore, it would have been obvious to combine Maxfield with Herdrich and Microchip for the benefits listed above, to obtain the invention as specified in claims 3 and 7-8.


Regarding claim 7, the combination discloses the data processor of claim 1, wherein at least one of the tightly coupled local access memories and the associated processing element is located on the same silicon die [see Maxfield, Birds-eye view of circuit board with a System-on-Chip (SoC) device; different packages and circuits may be located on the same die]. 

Regarding claim 8, the combination discloses the data processor of claim 1, wherein at least one of the tightly coupled local access memories and the associated processing element is [see Maxfield, 3D Integrated Circuits; two or more dies vertically stacked].
	
	
	
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich and Microchip in view of Jacob (US 2016/0253123).

Regarding claim 4, Herdrich and Microchip discloses the data processor of claim 1 as discussed above.

The combination discloses a last level of cache connected to main memory [see Herdrich, Fig. 4] but does not expressly disclose the highest level cache of the cache hierarchy is connected to the main memory via a plurality of memory channels.

Jacob discloses a main memory in which a plurality of channels are connected to concurrently operable banks of the main memory [see paragraph 45].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the plurality memory channels of Jacob in the system Herdrich and Microchip.

The motivation for doing so would have been to improve performance [see Jacob, paragraph 45].

Therefore, it would have been obvious to combine Jacob with Herdrich and Microchip for the benefits listed above, to obtain the invention as specified in claims 4-6.
[see Jacob paragraph 45; a main memory in which a plurality of channels are connected to concurrently operable banks of the main memory].

Regarding claim 6, the combination discloses the data processor of claim 1, wherein the main memory includes a plurality of memory banks that are concurrently accessible [see Jacob paragraph 45; a main memory in which a plurality of channels are connected to concurrently operable banks of the main memory].


	CLOSING COMMENTS
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and generally discloses prior art disclosing the use of tightly coupled memory and partitioned cache memories.

Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137